NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT


MICHAEL BINGHAM,                          )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D19-325
                                          )
CORY CHECK, o/b/o CONNOR                  )
CHECK,                                    )
                                          )
             Appellee.                    )
                                          )
                                          )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for Pasco
County; Kemba Lewis, Judge.

Michael C. Bingham, pro se.

No appearance by Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.